599 S.E.2d 557 (2004)
358 N.C. 546
STATE of North Carolina
v.
Antione Denard ALLEN.
No. 137PA04.
Supreme Court of North Carolina.
June 24, 2004.
Reita Pendry, for Allen.
Stephen F. Bryant, Robert C. Montgomery, Assistant Attorney Generals, Thomas J. Keith, District Attorney, for State.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant on the 23rd day of March 2004 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 24th day of June 2004."
Upon consideration of the petition filed on the 23rd day of March 2004 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed for the limited purpose of remanding to the Court of Appeals for reconsideration in light of Crawford v. Washington (2004). By order of the Court in conference, this the 24th day of June 2004."